Citation Nr: 0208338	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  99-01 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for chondromalacia of the right knee.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to October 
1978.

These matters came to the Board of Veterans' Appeals (Board) 
from a December 1997 rating decision that denied the 
appellant's application to reopen claims of entitlement to 
service connection for low back pain and for residuals of 
frozen feet, and denied claims of entitlement to increased 
ratings for service-connected bilateral pes planus and 
chondromalacia of the right knee.  The veteran gave sworn 
testimony before the undersigned at a hearing at the RO in 
June 2000.  At his hearing, the veteran indicated that his 
previous representative, AMVETS, was no longer representing 
him in this matter.  A transcript of the hearing is of 
record.

In January 2001, the Board made the following determinations: 
new and material evidence had not been submitted to reopen 
the claim of entitlement to service connection for residuals 
of frozen feet; reopened the claim of service connection for 
low back pain in light of the submission of new and material 
evidence; denied an increased rating for bilateral pes 
planus; remanded the claim of an increased rating for 
chondromalacia of the right knee; and remanded the claim of 
entitlement to service connection for low back pain. 

As explained in more detail below, the RO completed, to the 
extent possible, the requested development on the remanded 
issues (those on the cover page of this decision), the only 
issues remaining on appeal.  However, as the RO also has 
continued the denial of the appeal, those matters have been 
returned to the Board for further appellate consideration.  



FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on each of the issues on appeal has, to the 
extent possible, been accomplished.

2.  The record does not clearly and competently establish the 
existence of a current low back disability, and there is no 
competent medical evidence of a nexus between any current low 
back pain and complaints of low back pain during service. 

3.  The veteran's right knee chondromalacia, medically noted 
to involve degenerative changes, is manifested by objective 
evidence of flexion limited to no less than 90 degrees, and 
full extension; the veteran subjectively complains of pain 
and instability.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 1991 and Supp. 2001); 38 C.F.R. § 3.303 (2000).

2.  The criteria for a rating greater than 10 percent for 
right knee chondromalacia have not been met.  38 U.S.C.A. §§  
1155, 5103A, 5107 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5256, 5258, 5260, 5261, 5262, 5299-5257 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

By virtue of the October 1998 SOC and subsequently issued 
SSOCs issued during the pendency of the appeal, the appellant 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claims, and have been afforded ample opportunity to 
present such information and evidence.  The Board also finds 
that the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  Specifically, 
the requirements of the VCAA were outlined in the January 
2001 remand, and the requests were in conformity with those 
requirements with regard to securing examinations and 
obtaining pertinent records.  In accordance with the remand, 
the RO issued a development letter to the veteran in April 
2001, which discussed the evidence required for each claim on 
appeal.  The letter also provided the veteran with an update 
regarding the request for records.  The veteran was provided 
with the appropriate authorization forms for the purpose of 
securing evidence referred to in the January 2001 remand.  In 
particular, the RO asked for information concerning the 
veteran's workman's compensation claim.  The veteran did not 
respond to the RO's request.  

The Board also finds that the duty to assist has been met.  
As indicated above, the veteran has been afforded the 
opportunity to testify at a hearing, and has been give ample 
opportunity to both submit evidence and to provide 
information to assist VA in obtaining relevant records.  
While, as indicated above, the RO has not been able to obtain 
some private records identified by the veteran (given his 
failure to provide authorization for VA to obtain those 
records), the Board nonetheless finds that RO has made 
reasonable and appropriate efforts to obtain evidence 
relevant to each issue on appeal.  Service medical records 
have been obtained and associated with the claims file.  
Multiple VA examinations have been conducted, and copies of 
the reports associated with the claims file.  In particular, 
an examination was conducted in October 2001 in accordance 
with the Board's January 2001 remand, and the examination 
report reflects the examiner's review of the claims file as 
well as the detailed findings and opinions specifically 
requested in the remand.  Significantly, neither the veteran 
nor his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits

I.  Service Connection for Low Back Disability

A. Background

The examination and medical history reports were negative for 
complaints or findings of low back pathology when he was 
examined for service entrance in April 1977.  He was 
initially seen at a service clinic in May 1977 for complaints 
of low back pain without a history of trauma or heavy 
lifting.  It was thought that a cyst might have been forming 
in his lower back.  In April 1978, the veteran was seen at a 
service dispensary for complaints of low back pain.  He was 
admitted to a service hospital on two separate occasions 
during April for evaluation of this complaint.  An 
examination on the first admission revealed a slight 
paravertebral muscle spasm, but lumbosacral spine X-rays and 
laboratory studies were unremarkable.  The diagnosis on 
discharge was chronic low back pain.  The veteran continued 
to complain of low back pain.  When admitted later in April, 
this pain was described as a sharp non-radiating back pain at 
about he L-3, aggravated by turning and bending.  On this 
admission, the physical examination, X-rays, and laboratory 
studies were all normal.  The discharge diagnosis was chronic 
low back pain.  He was discharged to full duty.

When the veteran was seen in the podiatry clinic on May 10, 
1978, and at that time, mild chronic low back strain was 
assessed.  The veteran underwent a physical examination for a 
May 24, 1978, Medical Board that culminated in diagnoses of 
chronic plantar fasciitis, possible early degenerative 
disease in the subtalar joint, and chondromalacia, all of 
which were felt to have preexisted service.  The veteran 
refused to concur in the findings of the Medical Board, 
claiming in addition to other items, that he suffered from 
low back pain.  The veteran was referred to the orthopedic 
service for evaluation, in part for his low back pain.  The 
orthopedic examiner did not find definite pathology relating 
to the back.  It was stated that there was no lower extremity 
or neurologic pathology and no low back pathology. 

A separation examination of June 1978 also noted mild 
scoliosis of the spine, which was thought to have existed 
prior to enlistment.  The appellant was seen in the clinic on 
numerous occasions thereafter through September 1978 for 
complaints of low back pain.  The impression reported in July 
1978 was chronic low back pain.  Later service examiners 
could not find an objective basis for the complaints.  

In January 1979, the veteran was afforded a VA examination.  
He complained of back trouble, and reported that he sustained 
an injury to his low back in September 1977, when he was 
hiking up a mountain and fell down.  He also reported that he 
was hospitalized for two months during which time he received 
bed rest, medications for pain and heat treatments to his 
back.  The veteran indicated that he had not undergone 
surgery on his back.  He complained of periodic low back pain 
that occurred especially with prolonged standing, prolonged 
walking, bending and lifting.  X-rays of the lumbosacral 
spine were normal.  The pertinent diagnosis was that no 
residuals of disease or injury of the back and lumbosacral 
spine were found on objective physical and x-ray examination.

The RO denied the veteran's original claim of entitlement to 
service connection for a back disorder in April 1979.  He did 
not appeal that decision, and it became final.  Subsequent 
applications to reopen the claim were denied as well.  

The veteran was seen at a VA outpatient clinic in October 
1983 with complaints that included low back pain.  The 
examiner noted a diagnosis of low back pain. 

In September 1996, the veteran presented to a VA outpatient 
clinic with complaints of low back pain due to an injury at 
work in August 1993, when he fell on his back.  X-rays 
reportedly showed a transitional L6 vertebra but were 
otherwise normal.  Low back pain was assessed, and spinal 
discogenic disease was to be ruled out. 

The veteran was seen in May 1998 with complaints of low back 
pain radiating to both legs.  It was noted that testing would 
have to be completed in order to rule out radiculopathy.  

In June 2000, the veteran gave sworn testimony before the 
undersigned at a hearing at the RO.  He testified that he 
injured his back when he fell down a mountain while in 
service.  The veteran noted that he has not been treated for 
his back pain, but that he recently started going to VA for 
treatment.  The veteran referred to a physician who treated 
him when he injured his back in 1993 while employed by VA.  
He testified that this physician determined that the veteran 
had separated discs and that he indicated that there was a 
relationship between the problem in service and the current 
back condition.  The veteran noted that he is no longer in 
communication with this physician.  Regarding records, the 
veteran indicated that he has some at home and that the 
physician has records as well.  The veteran further noted 
that he received workman's compensation until he returned to 
work, but was fired upon his return.  

As stated in the Introduction portion of this decision, in 
January 2001 the Board found that new and material evidence 
had been submitted to warrant reopening the claim of 
entitlement to service connection for low back pain.  The 
Board then remanded the matter to the RO for further 
development to include securing outstanding treatment records 
and affording the veteran an examination for the purpose of 
securing a medical opinion as to the relationship between any 
current low back pain and the veteran's active military 
service. 

A VA examination was conducted in October 2001.  In the 
report, the examiner acknowledged the review of the claims 
file, the service medical records, and the Board's January 
2001 remand.  The examiner commented that there were no 
recent medical records regarding treatment of the low back 
and that a majority of the medical records in the file are 
administrative in nature.  The veteran reported that he has 
been unemployed since 1993 due to an on the job back injury.  
He was not on medication for his back, and at that time, did 
not have any gait aids even though he indicated having a 
cane.  The veteran related a history of history with his back 
dating back to service.  The examiner outlined the reported 
complaints and findings noted in the service medical records, 
and further noted that there was no evidence of a chronic 
condition at the time of the veteran's discharge from 
service.  The examiner reported an impression of low back 
pain with history of on the job injury.  Regarding the 
opinion requested in the January 2001 remand, the examiner 
stated the following: 

In my opinion, based upon the medical 
records reviewed and the service medical 
records provided, in my opinion, it is 
unlikely that the veteran's current low 
back pain is attributable to his active 
military service.  In my opinion, his low 
back symptoms are far more likely to be 
related to his work-related injury and 
the totality of life's experiences.  
(emphasis added).  

B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 
3.303(a) (2001).  

Initially, the Board notes that it appears that a primary and 
essential element has not been met with respect to the claim 
at issue.  Although low back pain has been noted among the 
current findings, the competent medical evidence of record 
does not clearly establish that the veteran currently has any 
specific diagnosis of low back disability.  The Board points 
out that in the case Sanchez-Benitez v. West, 13 Vet App 282 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) made a distinction between the consideration 
of pain as it pertains to the rating of a service-connected 
disability and the consideration of pain as a disability for 
which service connection may be granted.  Essentially, the 
Court held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  

During his June 2000 hearing testimony, the veteran indicated 
that a medical professional who, after sustaining an injury 
to his back at work in 1993, reportedly told him of problems 
with the discs in his lumbar spine.  However, the veteran's 
assertion of what a physician told him does not constitute 
competent evidence of any current low back diagnosis (see 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995)), and, as a 
lay person with no medical training or expertise, the veteran 
is not competent to provide probative evidence of a diagnosis 
through his own assertions (See Bostain v. West , 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) and Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge")).  Significantly, 
through no fault of VA, actual records reflecting any such 
diagnosis have not been associated with the claims file (the 
veteran failed to respond to the April 2001 development 
letter, to include returning the written authorization that 
would have enabled VA to obtain any outstanding medical 
records from private sources).  Additionally, confirmation or 
further discussions of problems with the discs do not appear 
in medical records that have been associated with the claims 
file.  In fact, the only medical evidence of record--the 
service medical records, VA treatment reports and VA 
examination reports-all reflect findings only of low back 
pain.  

However, even assuming, arguendo, that the veteran does have 
some low back disability manifested by pain, the claim must 
still fail in the absence of competent evidence of a nexus 
between any such current disability and any incident of 
service, to include the complaints of low back pain.  In the 
only competent medical opinion of record to address the 
relationship between any current low back complaints and the 
low back complaints in service, the January 2001 examiner 
clearly found that the veteran's current complaints are more 
likely related to injury in 1993, rather than complaints the 
veteran made during service.  Hence, the only competent 
medical evidence on this point militates against the 
veteran's claim.  Significantly, the veteran has neither 
presented, nor alluded to the existence of any existing 
written opinion reaching a contrary conclusion (i.e., in 
support of the veteran's assertions).  Moreover, as with a 
diagnosis, the veteran is not competent, through his 
assertions alone, to establish a medical nexus between any 
current disability (and the symptoms thereof) to symptoms 
noted in service.  See Bostain, 11 Vet. App at 127; Routen, 
10 Vet. App. at 186. 

In the absence of competent evidence of a currently claimed 
low back disability, and, if so, of a medical nexus between 
that disability and service, the claim for service connection 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




II. Increased Rating for Chondromalacia of the Right Knee

A.  Background

The service medical records document the veteran's complaints 
of right knee pain and the diagnosis of chondromalacia.  By 
rating action of April 1979, service connection was 
established for chondromalacia of the right knee.  A 
noncompensable evaluation was assigned, effective from the 
date of the veteran's separation from service.  

VA treatment records dated in the 1980s reflect the veteran's 
complaints of right knee pain.  When the veteran was examined 
for complaints of thigh pain in July 1983, the examination 
revealed a full range of motion for the knee and hip joints 
without effusion.  In September 1986, an examination was 
negative for swelling or effusion, and the veteran's pain was 
found to be subjective.  The veteran complained of pain on 
flexion beyond 100 degrees, and extension was "ok", and the 
x-ray examination was negative.  The veteran was seen in June 
1987, and effusion was noted on the examination and the 
examiner noted the possibility of osteophytes in the joint 
line.  

A VA examination was conducted in January 1992.  The veteran 
reported that since the injury in service, the knee 
functioned reasonably well, but swells once or twice a year.  
He also noted that on occasion, he experiences popping and 
giving way.  In the past, he would take Motrin, but was not 
on medications at that time.  Regarding employment, the 
veteran reported working as a housekeeper at a VA Medical 
Center, and that he was able to do the job without 
difficulty.  He has good and bad days with the knee, and the 
knee hurts worse when the weather is bad.  

The examination did not reveal evidence of swelling or 
effusion, and there was minimal pain on palpation over the 
posterior aspect of the knee.  There was no pain on the 
medial or lateral joint lines, and no evidence of medial or 
lateral ligamentous laxity.  There was no evidence of laxity 
in the anterior-posterior plane on Lachman or drawer testing.  
Range of motion was 0 to 130 degrees.  Distally, sensory was 
intact, and he was vascularly intact with dorsalis pedis 
posterior tibialis palpable.  The x-ray examination of the 
right knee revealed some early osteophytic spurring in the 
patellofemoral joint, but the examiner noted that the 
tibiofemoral joint bilaterally appeared to be well-preserved 
with some early evidence of osteophytic spurring in the 
intercondylar eminencies only.  The examiner reported a 
diagnosis of right knee, status post injury in 1978, noting 
current subjective pain.  The examiner opined that the 
condition was minimally to subjectively moderately disabling 
for the veteran at that time.  

On July 9, 1997, VA received the veteran's claim alleging, in 
pertinent part, entitlement to an increased rating for the 
right knee disability.  VA records show that in July 1997, 
the veteran complained of right knee pain.  The examination 
revealed mild swelling with tenderness medially and 
laterally.  

On orthopedic examination of the right knee in June 1998, the 
examiner noted the availability and review of the claims file 
in its entirety.  The examiner related that a review of the 
file confirmed multiple visits for complaints of knee pain, 
and further noted that the visits revealed variable locations 
for the knee pain and the lack of a specific diagnosis or 
treatment.  The examiner noted that the veteran was walking 
with a cane complaining of bilateral foot pain, and indicated 
that the veteran was uncooperative during the examination and 
unable to comply with the majority of the evaluation.  

Examination of the knee was described as difficult, and the 
veteran stated that he was unable to move his knee past 90 
degrees of flexion.  He described pain in the parapatellar 
region, medial joint line, lateral joint line, anterior 
patellar region, and posterior knee.  The examiner stated 
that no assessment of stability could be performed because of 
the veteran's complaints of pain.  Objectively, however, 
there was no evidence of effusion and no instability on 
anterior or posterior drawer testing or on varus or valgus 
stress, although these maneuvers were compromised by the 
veteran's complaints of pain.  The pertinent diagnosis was 
right knee pain.  In an addendum to the examination report, 
the examiner interpreted x- rays of the right knee as 
revealing a moderate degree of degenerative signs at the 
level of the tibiofemoral joint with some narrowing of the 
joint space and "peaking" of the tibial spines.  
Patellofemoral arthritic changes are also noted with some 
marginal osteophytes medially and laterally. 

In October 1998, the RO issued a rating decision granting a 
10 percent evaluation by analogy to Diagnostic Code 5257, 
effective from the date of receipt of the claim for increase 
in July 1997.

In June 2000, the veteran testified that his right knee would 
give out; he could be walking down a hall and his right knee 
would "just give out, snap."  He reported that he wore a 
knee brace given to him by VA.  He indicated that he was not 
being treated regularly for his right knee disability.  VA 
had not prescribed exercises for his right knee problem, 
although he was in pain.  He stated that wearing the knee 
brace helped his instability, as well as the pain.  He said 
that the 10 percent rating assigned for the knee was 
inadequate because he could not work or do things that he 
used to; he said that he could not play with his kids anymore 
because there was so much pain.  However, he stated that this 
was due to all of his disabilities, not just to his right 
knee.

In compliance with the Board's January 2001 remand, a VA 
examination was conducted in May 2001.  The examiner 
commented that the veteran checked in for the examination, 
but did not remain for the evaluation.  The examiner referred 
to the June 1998 report and noted a review of the claims 
file, including a reading of the Board's remand.  It was 
noted that there was no additional clinical information 
rendered since the last examination of June 1998.  In view of 
the veteran's absence, the specific questions posed in the 
remand could not be answered.  However, x-rays were taken and 
the examiner reported an impression of degenerative changes.  

Another VA examination was conducted in October 2001.  The 
examiner acknowledged a review of the claims file and the 
January 2001 remand.  Once again, the examiner referenced the 
June 1998 evaluation and commented that most of the medical 
records are administrative.  On examination, the veteran 
walked with a non-antalgic gait, and there was no evidence of 
knee or back pathology based on his gait.  The veteran was 
wearing sandals.  The neurological evaluation was nonfocal, 
and he had 2+ reflexes at the knees and ankles.  Calf 
circumference was 36 centimeters on the right and 35 
centimeters on the left.  Reflexes, strength, and sensation 
were otherwise unremarkable.  Straight leg raising was 
negative bilaterally.  The right knee revealed no evidence of 
effusion.  The examiner commented that contrary to the last 
visit, active full extension and flexion to at least 110 
degrees was demonstrated before the complaints of pain.  
There was no evidence of instability on anterior or posterior 
drawer or anterior Lachman's.  There was no varus or valgus 
instability.  On that day, there was no particular pain to 
palpation about the patellofemoral articulation or along the 
joint lines.  Significant crepitation was not found.  X-rays 
of the knee showed mild patellofemoral degenerative change, 
and other significant abnormalities were not found.  The 
examiner reported an impression of history of patellofemoral 
syndrome, right, mild to moderately symptomatic.  

Regarding the particular questions posed in the remand, the 
examiner reported that there was no evidence of pain, 
weakness, incoordination or fatigability.  The examiner 
opined that there was no additional functional loss due to 
any such factors during flare-ups or repeated use.  Evidence 
of instability associated with the right knee disability was 
not found.  The examiner further commented that there was no 
evidence of significant arthritis considered associated with 
the right knee condition.  The examiner opined that the 
veteran suffered a contusion of the anterior aspect of the 
right knee, and that with time and activity, the veteran 
developed mild patellofemoral degenerative change.  

B.  Analysis

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups and/or with repeated use), and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2001); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  

Service connection is in effect for right knee 
chondromalacia, rated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5299-5257 
(2001).  Diagnostic Code 5299 represents an unlisted 
disability rated by analogy to one of the disorders listed 
under 38 C.F.R. § 4.71a.  See 38 C.F.R. §§ 4.20, 4.27 (2001).  
In this case, there is not a Diagnostic Code specifically 
designated for chondromalacia patella, and the condition has 
been rated by analogy under Diagnostic Code 5257, pursuant to 
which "other" impairment of the knee, such as recurrent 
subluxation or lateral instability, is evaluated.  A 10 
percent rating is assigned for slight impairment, a 20 
percent rating is assigned for moderate impairment, and a 
maximum rating of 30 percent is assigned when the impairment 
is severe. 

Here, the Board finds that the disability picture presented 
does not involve the criteria considered when applying 
Diagnostic Code 5257.  The VA examination report of January 
1992 and the June 2000 personal hearing testimony do reflect 
the veteran's complaints of instability.  However, the 
objective clinical findings of record are negative for 
findings of instability and subluxation.  For example, the 
more recent VA examinations of 1998 and 2001, are negative 
for instability and dislocation.  In fact, in the October 
2001 VA examination report, the examiner plainly stated that 
there was no evidence of instability.  Hence, Diagnostic Code 
5257 does not appear applicable in the instant case.  Even if 
so, there is no indication that the degree of disability 
involving instability and subluxation results in moderate 
impairment, which is required for a 20 percent rating under 
that diagnostic code.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).   
One diagnostic code may be more appropriate than another 
based on such factors as the veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Here, the clinical findings of record clearly demonstrate 
that the assignment of a rating under Diagnostic Code 5003 
for degenerative arthritis would be appropriate.  The medical 
records associated with the claims file include various x-ray 
reports detailing findings of degenerative changes.  For 
example, patellofemoral arthritic changes with some marginal 
osteophytes medially and laterally were noted on examination 
in June 1998.  When the Board remanded this case in January 
2001, one of the questions posed to the examiner involved 
whether arthritis is associated with the right knee 
disability.  The Board further pointed out that if symptoms 
between the disparate conditions can be medically separated, 
then the benefit-of-the-doubt doctrine requires that symptoms 
associated with the right knee be attributed to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181 (1998); 38 C.F.R. § 3.102 (2001).

The October 2001 examiner found "no evidence of significant 
arthritis that would be considered associated with the 
veteran's service-connected right knee condition."  
Essentially, this statement implies that there is "some" 
arthritis associated with the service-connected knee 
disability.  As there is no specific requirement that a 
"significant" amount of arthritis needs to be associated 
with the disability, the Board finds that arthritis has been 
associated with the right knee disability.  See Drosky v. 
Brown, 10 Vet. App. 251 (1997).  Therefore, the Board finds 
that rating the disability under Diagnostic Code 5003, for 
arthritis, is appropriate in this instance, as he has been 
diagnosed with the condition.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on X-ray evidence may not 
be combined with ratings based on limitation of motion. 

Here, the diagnostic codes that contemplate limitation of 
motion include Diagnostic Code 5256 (ankylosis of the knee), 
Diagnostic Code 5260 (limitation of flexion), and Diagnostic 
Code 5261 (limitation of flexion).  

Diagnostic Code 5256 provides a minimum rating of 30 percent 
for knee ankylosis at a favorable angle in full extension, or 
in slight flexion between 0 degrees and 10 degrees.  Given 
the ranges of motion recorded in the medical examination and 
treatment reports in the claims file, as well as the more 
recent assessments regarding the degree of knee function on 
VA examination of October 2001, the disability at issue does 
not involve knee ankylosis, and any limitation demonstrated 
has not been described as comparable to ankylosis.  
Therefore, Diagnostic Code 5256 is not applicable.  

Under Diagnostic Code 5260, a 0 percent rating is assigned 
for flexion limited to 60 degrees.  A 10 percent rating is 
assigned for flexion limited to 45 degrees, and a 20 percent 
rating is assigned for flexion limited to 30 degrees.  Here, 
the clinical findings of record do not demonstrate that the 
criteria for a rating greater than 10 percent has been met 
under Diagnostic Code 5260.  The pertinent examinations of 
record have revealed flexion at degrees ranging from 130 to 
90, clearly not the degree of limitation required for a 
rating greater than 0 percent under this diagnostic code. 

Diagnostic Code 5261 provides a 0 percent rating for 
extension limited to 5 degrees.  A 10 percent rating is 
assigned for extension limited to 10 degrees and a 20 percent 
rating for extension limited to 15 degrees.  In the instant 
case, the collective medical evidence of record include 
clinical findings of full extension to 0 degrees, definitely 
not the degree of limitation required for a rating greater 
than 0 percent under this diagnostic code.  

As stated, under Diagnostic Code 5003, when the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  The 
Board finds that, in this case, the currently assigned 10 
percent rating is appropriate even when considering 
functional loss due to pain and other factors as discussed in 
DeLuca.  

The medical evidence of record, as well as the veteran's 
written arguments and testimony, clearly reflect the 
veteran's complaints of pain.  When examined in 1998, he 
noted the inability to move his knee past 90 degrees of 
flexion and complained of pain.  Also, on the more recent 
examination of 2001, he was able to flex the knee to 110 
degrees before complaining of pain.  However, the extent to 
which pain limits the veteran's motion is contemplated in the 
current 10 percent evaluation.  See 38 C.F.R. § 4.59 (2001).  
Further, there is no showing that the veteran experiences any 
functional loss in addition to that shown due to weakness, 
fatigability, or incoordination, nor is there any evidence 
greater limitation of motion due to pain on use, to include 
during flare-ups.  In this regard, the October 2001 VA 
examiner reported that there was no evidence of weakness, 
incoordination or fatigability, and further opined that there 
was no additional functional loss during flare-ups or 
repeated use; there is no contrary medical evidence of 
record.  Therefore, there are no indications that the 
veteran's pain is productive of limited motion greater than 
that demonstrated on examination.  

Furthermore, the Board finds that, even with consideration of 
functional loss due to pain, there is no other diagnostic 
code pursuant to which an evaluation higher than 10 percent 
is assignable.  In the absence of evidence of, or of 
disability comparable to, dislocation of the semilunar 
cartilage, or impairment of the tibia and fibula, evaluation 
under Diagnostic Code 5258 and 5262, respectively, is not 
warranted. 

Finally, the Board finds no basis for grants of separate 
ratings for arthritis and instability of the right knee in 
this case.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 
24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998).  As indicated 
above, while the a 10 percent rating under Diagnostic Code 
5003 is appropriate, there are no findings of instability so 
as support the application of Diagnostic Code 5257; hence, 
the Board finds that the record present no medical basis for 
assignment of separate ratings under these diagnostic codes.  

As indicated above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After a 
careful review of the available Diagnostic Codes and the 
medical evidence of record, the Board finds that Diagnostic 
Codes other than 5003, do not provide a basis to assign an 
evaluation higher than the 10 percent rating currently in 
effect. 

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2001).  

Ratings shall be based as  far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station  submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected  disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or  unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

Essentially the veteran asserts that the right knee 
disability is productive of pain and limited motion.  
Clearly, the 10 percent rating assigned for the right knee 
disability contemplates a level of interference with 
employment associated with the degree of disability 
demonstrated.  However, there is not indication that the 
veteran's right knee disability results in any greater degree 
of interference with employment.  (While during his hearing, 
he suggested that he could not work or do the things that he 
used to do, he also added that this was due to all of his 
disabilities, not just the right knee.)  Hence, the Board 
finds that marked interference with employment (i.e., beyond 
that contemplated in the assigned rating) is not shown.  
Additionally, the record consists of treatment reports and VA 
examination reports that include findings regarding the 
symptoms and manifestations of the veteran's right knee 
disability.  These records do not indicate or contain 
references to frequent hospitalization for treatment of his 
right knee disability.  Moreover, the right knee disability 
is not otherwise shown to render impractical the application 
of the regular schedular standards.  

In the absence of evidence of such factors as those outlined 
above, the Board is not required to remand the claim to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 10 percent for right knee 
chondromalacia must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A § 5107(b) 
(West Supp. 2001); Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for a low back disability is denied.

A rating greater than 10 percent for right knee 
chondromalacia is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

